                                                                              Page 1 of 2

              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

PRINCESS AMINA SALVADOR,
    Plaintiff,

vs.                                             Case No.: 3:18cv2160/LAC/EMT

LIEUTENANT LABODRY,
     Defendant.
____________________________/
                                      ORDER
         This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated November 7, 2018 (ECF No. 5). Attempts have been

made to furnish Plaintiff a copy of the Report and Recommendation and afford her

the opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). All mail has been returned as undeliverable . No objections have been

filed.

         Having considered the Report and Recommendation, I have determined that it

should be adopted.

         Accordingly, it is now ORDERED as follows:

         1.    The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

         2.    This case is DISMISSED without prejudice under 28 U.S.C. § 1406(a).
                                                                  Page 2 of 2

       3.     The clerk of court is directed to close the file.

       DONE AND ORDERED this 10th day of December, 2018.



                                     s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv2160/LAC/EMT
